AO 91 (Rev. 11 / 11) Criminal Complaint



                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                                                                                   Jtd 2 2 zoza
                                                   Eastern District of Tennessee

                  United States of America                         )
                                 V.                                )
                                                                   )       Case No.
                         Richard Harper
                                                                   )                  2:20-MJ-
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of            March 30, 2017, to the present      in the county of       Sullivan and Greene              in the
        Eastern         District of - -- Tennessee
                                          - - - - -- , the defendant(s) violated:
             Code Section                                                    Offense Description
18   U.S.C. § 38(a)                            Fraud and attempted fraud involving an aircraft
18   U.S.C. §§ 1343 and 1349                   Attempted wire fraud
18   U.S.C. § 1956(a)(2)                       Attempted international money laundering
18   U.S.C. § 1028A                            Aggravated identity theft




          This criminal complaint is based on these facts:

See attached affidavit.




          0 Continued on the attached sheet.



                                                                                             Complainanl 's signature

                                                                                      Travis R. Wi!ey, U.S. DOT OIG
                                                                                              Printe;d nante and title
                                                                                                                          \

Sworn to before me and signed in my presence.


Date:


City and state:                    Greeneville, Tennessee                        Cynthia R. Wyrick, U.S. Magistrat
                                                                                             Printed name and title




  Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 1 of 21 PageID #: 3
                                                                                                       .9
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                                                                                  J /-11~   2 2 2020
        I, Travis Wiley, the undersigned affiant state the following:
                                                                          Cieri,, U. S [ 1!f,1 ~1:::1 Court
                                                                        Eastern [i .~. ·ict of T'::nnesse13
     A. AFFIANT BACKGROUND AND EXPERIENCE                                       At Gieenevil 1e

        1. I am a Special Agent with the United States Department of Transportation- Office of

           Inspector General ("DOT/OIG"), and have been since January 2017. I am a law

           enforcement officer of the United States within the meaning of Section 2510(7) of

           Title 18, that is, an officer of the United States empowered by law to conduct

           investigations of and make arrests for violations of federal law. I am also a "Federal

           Law Enforcement Officer" within the meaning of Rule 41(a)(2)(C) of the Federal

           Rules of Criminal Procedure.

        2. As a DOT/OIG special agent, I am authorized to investigate possible violations of

           criminal laws of the United States, including those laws contained in Titles 15 and 18

           of the United States Code, and to execute search and arrest warrants. During my

           employment with DOT/OIG, I have conducted numerous white collar criminal

           investigations, and have participated in the execution of several search warrants. I am

           a graduate of Maryville College, and have a Master's Degree in Public

           Administration from the University of West Georgia. Additionally, I completed the

           Criminal Investigator Training Program at the Federal Law Enforcement Training

           Center.

        3. I make this affidavit based on my own personal knowledge, my review of documents

           I have obtained during the course of the investigation, or based upon other

           information provided to me from other law enforcement agents working on the




                                                 1

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 2 of 21 PageID #: 4
             investigation with me. Unless otherwise noted, descriptions of conversations with

             witnesses are paraphrased.

         4. I make this affidavit for the limited purpose of establishing probable cause in support

             of a complaint seeking an arrest warrant for the subject offenses described below.

             Consequently, I have not included all facts from the investigation, but only those facts

             that I believe are necessary to establish probable cause for the issuance of the

             requested warrant.

     B. OVERVIEW OF SUBJECT OFFENSES

         I submit this affidavit in support of a criminal complaint for the following offenses. I

  know from my training and experience as well as my conversations with other knowledgeable

  investigators and prosecutors that the following offenses are criminal violations of the laws of

  the United States:

         1. 18 U.S.C. § 38(a) prohibits fraud involving an aircraft. The statute prohibits

             falsifying or concealing material facts about an aircraft; making fraudulent

             representations about an aircraft; making or using any materially false writing, entry,

             certification, document, record, data plate, label, or electronic communication

             regarding an aircraft; or attempting to do any of these things.

         2. 18 U.S.C. §§ 1343 and 1349 prohibit attempted wire fraud. Section 1343 prohibits

             devising a scheme to obtain money or property by false or fraudulent pretenses,

             representations, or promises and transmitting anything by interstate or foreign wire




                                                   2

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 3 of 21 PageID #: 5
             transmissions to carry it out. Section 1349 makes an attempt to commit wire fraud an

             offense.

         3. 18 U.S.C. § 1956(a)(2) prohibits attempted international money laundering. The

             statute makes it unlawful to attempt to transmit or transport funds from a place within

             the United States to a place outside the United States with intent to promote the

             carrying on of certain offenses (including wire fraud) or with the intent to conceal or

             disguise proceeds of ce1iain offenses (including wire fraud).

         4. 18 U.S.C. § 1028A prohibits aggravated identity theft. That statute makes it unlawful

             to possess or use a means of identification of another person without lawful authority

             during and in relation to certain offenses (including attempted wire fraud).

         Throughout this affidavit, I reference these offenses as the "target offenses."

     C. INVESTIGATIVE SUMMARY

         Following a long-term historical and undercover investigation, the facts outlined below

  show that Richard Harper ("Harper"), the owner and operator of Apple International, Inc.

  ("Apple"), a helicopter sales and repair facility with offices in Bristol, TN, coordinated the

 fraudulent combination of the fuselage from one damaged helicopter with serial number ("SIN")

 4421 with the nose and tail from another damaged helicopter with SIN 4227. When doing so,

 Harper switched or caused the switching of the data plate from the damaged helicopter with SIN

 4227 to the fuselage from the damaged helicopter with SIN 4421, leaving the appearance of one

 helicopter with SIN 4227. Harper then misrepresented or caused the misrepresentation of the




                                                   3

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 4 of 21 PageID #: 6
 resulting helicopter as one historic machine in violation of applicable federal law and Federal

 Aviation Administration ("FAA") regulations.

         Harper attempted to sell the fraudulently altered helicopter to a fictitious client of a

 broker who, in reality, was an undercover agent of the U.S. Department of Homeland Security -

 Homeland Security Investigations (HSI). Among other things, when attempting to coordinate

 the fraudulent sale, Harper sent or caused to be sent by wire communication to the undercover

 agent, a fraudulently obtained airworthiness ce1iificate and documentation that misrepresented

 material facts such as the true age and actual hours of service of the aircraft. Harper also used,

 without lawful authority, the names and FAA-issued mechanic's licenses of two licensed

 mechanics to provide the impression that work on the fraudulent helicopter had been certified

 and inspected by them when, in fact, they had not. In connection with the attempted sale, Harper

 solicited the wire transfer of proceeds from the fraudulent sale to a bank account he controlled in

 a financial institution located in the United Kingdom.

        This facts are more fully set out below and provide probable cause for the issuance of an

 arrest warrant for the target offenses.

     D. PROBABLE CAUSE

          I.    The Federal Aviation Administration ("FAA") is an agency of the United States

 Department of Transportation. On November 16, 2018, the FAA, Nashville, TN Flight

 Standards District Office ("FSDO") received a complaint from a fo1mer employee of Apple

 alleging that a data plate was taken off of one Bell 206 BIII helicopter and affixed to a different

 helicopter, in violation of 14 C.F.R. § 45.13(e). This action caused the misidentification of the

 aircraft. Aircraft data plates contain all vital information about an aircraft. Typically made of

 metal, aircraft data plates are etched with registration information such as date of manufacture,



                                                   4

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 5 of 21 PageID #: 7
  model number, serial number, and registration number. Following the initial complaint, on

 November 29, 2018, FAA received an anonymous letter from another former Apple employee

  alleging the same issue with data plate fraud. Apple, an FAA certificated part 145 repair station,

  is located in Bristol, Tennessee, and owned by Richard Harper, a citizen of England.

          2.     On January 31, 2019, SA Ryan Fletcher and I, both with the U.S . Department of

 Transportation- Office oflnspector General ("DOT/OIG"), interviewed Kay McElroy, Apple's

 former Office Manager, regarding a helicopter data plate swap between helicopters with SIN

 4227 and SIN 4421. McElroy had retained emails from her employment with Apple and

 provided copies of emails sent directly to her or on which she was copied regarding the SIN 4227

 aircraft. I reviewed McElroy's emails and learned the infonnation in paragraphs 3 to 9, below.

                     Richard Harper Purchases a Bell 206 BIii JetRanger SIN 4227

          3.     On or around March 30, 2017, Harper purchased a damaged Bell 206 BIii

 JetRanger helicopter with SIN 4227 from Heli-Go, an Australian company, for $165,000. The

 helicopter with SIN 4227 had suffered major damage to the airframe during transit and was

 deemed uneconomical to repair by the insurers. On or around April 10, 2017, Apple applied for a

 registration number with the FAA. On April 14, 2017, the helicopter with SIN 4227 was assigned

 registration number N817QA. From April 2017, to on or around May 2017, Harper attempted to

 sell the helicopter with SIN 4227 "as is." On May 17, 2017, Harper and Micheal Eglington, an

 Apple employee in England, discussed the delivery of the helicopter with SIN 4227 to the Apple

 hangar in Bristol, TN. As of May 24, 2017, Harper was still attempting to sell the helicopter "as

 is" and told Tanya Elthorp, a potential buyer, that N817QA (helicopter with SIN 4227) was still

 owned by Apple and was for sale for $335,000.




                                                  5

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 6 of 21 PageID #: 8
           4.    On or around June 19, 2017, Harper entered into an agreement to sell the

  helicopter with SIN 4227 to Al Muhahidun Agro Resources and Development, Inc. in the

  Philippines. This company is owned or has association with Esmael "Toto" Mangudadatu - a

  Governor of the Philippines. The price was to be agreed upon along the way, once repairs were

  completed. The paiiies agreed that payments of $100,000 per month would be made in stages as

  the work progressed.

           5.    On June 28, 2017, an email discussion occuned between Harper and Mike

  Rancomi, President of M.R. Airframe Ltd in Canada, about different airframes. The issue of

  data plate switching was discussed. Hai-per stated his chief mechanic, Kevin Ralph, had

  concerns with keeping the original SIN if the airframes were changed. On or around June 29,

  2017, Michael Eglington conducted research and found an FAA case involving data

  plates/changing serial numbers and provided a hyperlink to Harper about the case - FAA v. TRE

  Aviation Corporation. Eglington suggested it may be allowable in Canada, but it was not

  permissible in the United States. On June 29, 2017, in response to Eglington, Hai-per suggested

  his case would be different than the TRE Aviation case by writing, "I think what I am planning is

  quite different, we are changing the airframe as a part number (same as you would a tail boom

 for example) and 'rebuilding' SIN 4227 with all of its components and parts." Further, Harper

 wrote, "I am sure I could win a test case on this if it came to it, but can we afford to take on the

 FAA?" In response, Eglington suggested Harper have an informal chat with an FAA Designated

 Airwmihiness Representative (DAR) about the legality of the airframe data plate switch and

 advised against taking the FAA to court on the matter. In response, Hai-per agreed that taking the

 FAA to court would be foolish and wrote, "We have an English guy I know coming over here

 Monday, he has a Bell Approved Jig, he is going to estimate repairs, but I feel like I want to put



                                                   6

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 7 of 21 PageID #: 9
   my views to the FAA to see whether they agree and give us the authority to change airframe, that

   opens up our options" and added, "Don't anybody reveal the doubts about changing an airframe

   to Paul Gratton (the English guy) that makes his hand stronger and a license to print money."

                    Gratton Visits Apple and Provides Estimate for Repair of Helicopter

            6.    On July 4, 2017, Harper discussed the repair of the helicopter with SIN 4227 with

  Paul Gratton, Owner ofU.K Aero, Inc. ("U.K. Aero"), an FAA Certificated Helicopter Repair

   Station in Murfreesboro, TN. Harper asked about the main part Gratton was going to acquire

  from Paul Reid at Rotor Mate, and asked if that is included with the $25,000 quote. In return,

  Gratton stated he did not want to discuss the specifics of the repair by email due to a government

  issue he was fighting. Fmiher, on July 4, 2017, Gratton wrote to Kay McElroy by email that he

  did not want to do the project and would not put his repair station in jeopardy. Gratton stated he

  did not want to discuss the matter by email because he had learned too much about government

  surveillance.

             7.   On July 17, 2017, Harper emailed Glen Mathison, Director-AeroStructures in

  Australia, stating, "After long discussions with the FAA and Bell Helicopters they will not

  authorise changing the airframe on SIN 4227. The FAR's state you cannot remove the Data

  Plate." On or around July 17, 2017, Harper told Mathison for logistical purposes he was giving

  the repair job to an airframe shop in Tennessee - U.K. Aero.

             8.   On July 26, 2017, Harper emailed the buyers in the Philippines. Harper stated

  that $100,000 would be payable at the end of each month (from 31st August, 2017) for the next

  two to three months until the helicopter was finished. Further, Harper told the buyers he would

  apply for an Export Certificate of Airworthiness from the FAA after complying with all

  requirements from the Philippines CAAP. As of August 25, 2017, Apple invoiced Muhahidun



                                                  7

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 8 of 21 PageID #: 10
  Agro Resources and Development for $300,000 toward the repair of the helicopter with SIN

  4227.

          9.      On or around August 2017, Apple shipped the original helicopter with SIN 4227

  to Gratton at U.K. Aero in Murfreesboro, TN for airframe repairs. At or around the same time,

  Gratton purchased a Bell 206B helicopter with SIN 4421 from Paul Reid, a helicopter parts

  broker in Royse City, TX. The helicopter with SIN 4421 had previously been destroyed in an

  accident on February 6, 2016, in Lindon, NJ.

                             Anonymous Letter Sent to Nashville FAA Office

           10.    On December 12, 2018, I interviewed Gary Anderson, General Manager and

  Director of Maintenance - Apple, regarding the data plate swapping allegation. Anderson

  advised he was approached by Jason Sizemore, Apple Chieflnspector, around November 2018

  regarding the data plates. Sizemore had suspicions the plates had been changed, and according

  to Anderson, Sizemore thought it occurred on or around September 2017 when the helicopter

  with SIN 4227 was sent to U.K. Aero for airframe repair.

           11 .   On November 6, 2018, Anderson emailed Harper, owner of Apple, about the data

  plate suspicions, as well as issues he was encountering expo1iing the helicopter with SIN 4227.

  Anderson advised he was attempting to export the helicopter to the buyer in the Philippines. In

  the email to Harper, Anderson stated it was becoming difficult to get the proper documentation

  and inspection to obtain an FAA airworthiness certificate for the helicopter with SIN 4227.

  Fmiher, Anderson discussed the consequences of having a special FAA team review the aircraft

  considering allegations the data plates may have been switched on the aircraft. Anderson said

  this would be "highly illegal" and he did not want to jeopardize anyone's freedom for the




                                                  8

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 9 of 21 PageID #: 11
   aircraft. In a response on November 6, 2018, Harper said that nobody changed the data plate and

   the airframe was repaired with used panels from another helicopter.

           12.    Also on December 12, 2018, I interviewed Jason Sizemore, Chief Inspector-

   Apple. I told Sizemore that an aircraft data plate change between helicopters with SIN 4227 and

   SIN 4421 appeared likely based on the documentation and helicopters reviewed. In response to

   the allegation, Sizemore stated he started work at Apple at or around July 2018. Sizemore stated

   he was very suspicious that the data plate from SIN 4227 had been removed and placed on a new

   airframe.

           13.    I showed Sizemore a picture of a helicopter with SIN 4421 on its side after being

   involved in an accident in Lindon, NJ. Sizemore pointed to the paint scheme and stated the

   helicopter's paint scheme looked very familiar. Further, Sizemore stated the paint scheme on the

   accident aircraft (helicopter with SIN 4421) was the same paint scheme (at least on the lower

   halt) on the helicopter that was returned to Apple after the U.K. Aero repair. Sizemore showed

   me a picture on his phone of the returned helicopter with SIN 4227 from U.K. Aero. The picture

   showed the fuselage had the same orange paint stripe as the helicopter with SIN 4421 that was

  involved in the accident in Lindon, NJ. In comparison, before it was sent to U.K. Aero the

  original helicopter with SIN 4227 was a black, grey, silver, and red painted aircraft.

                    Fuselage of Original SIN 4227 Photographed Behind Apple Hangar

           14.   While on-site at Apple on December 12, 2018, I personally observed and took

  photographs of a Bell 206B helicopter fuselage located behind the Apple hanger. It had the

  identical paint scheme of the helicopter with SIN 4227 when the helicopter was first advertised

  for sale by Harper on or around April 2017. The fuselage had major damage to the underbelly

  and the skins on the right hand side. In addition, the fuselage was missing all three data plates.



                                                    9

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 10 of 21 PageID #: 12
          15.     On January 31, 2019, SAs Travis Wiley and Ryan Fletcher interviewed Jared

   Hale, former Chief Inspector-Apple, regarding a data plate swap between helicopters with SIN's

   4227 and 4421. Hale provided the information in this paragraph and paragraphs 16 to 18, below.

   According to Hale, after the helicopter with SIN 4227 was sold to Esmael "Toto" Mangudadatu,

   Harper sent the helicopter with SIN 4227 to Paul Gratton at U.K. Aero for airframe repairs. Hale

  was involved in the delivery of the helicopter with SIN 4227 to Gratton. Hale stated he prepped

  the helicopter, and he was present when a towing company came to Apple to pick up the

  helicopter with SIN 4227 for shipment to Gratton in Murfreesboro, TN. Hale advised he went to

  U.K. Aero three times during the summer of 2017. Hale stated the first two times he visited

  U.K. Aero he assisted in disassembling the helicopter with SIN 4227. On the third visit, Hale

  stated he performed some work on the helicopter's electrical wiring. Hale stated he pulled some

  lighting boxes and other equipment. Hale advised he was let go from Apple around January

  2018.

          16.    Hale reported Gratton had two or three other contract employees assisting him at

  his shop, but he could not recall their names. According to Hale, Gratton was contracted to

  repair the body of the helicopter. Hale stated the repair of the helicopter with SIN 4227 would

  have required new sheet metal, and the honeycomb and landing gear would need substantial

  repair. Hale stated Harper initially discussed the idea of taking the front end of the helicopter

  with SIN 4227 and attaching it to a different airframe. Hale advised he had heard transferring the

  nose of the helicopter was okay, but was later told by a technical representative at Bell

  Helicopters, Inc. that it was not allowed. Hale stated Kay McElroy, former Apple office

  manager, was present during this conversation but he could not recall the name of the Bell




                                                   10

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 11 of 21 PageID #: 13
  technical representative. McElroy later advised Apple's technical contact at Bell Helicopters was

   Eric Sharp.

          17.     After the helicopter with SIN 4227 was returned to Apple, Hale noted the front

  end had the same paint scheme as when it was delivered to U.K. Aero; however, the fuselage

  was now a yellow primer color. Hale recalled a meeting between Gratton, McElroy, and Harper

  (by phone) during which the data plates were discussed.

          18.     Hale reviewed the work order package for the helicopter with SIN 4227 from UK

  Aero. The work order, from Hale's vantage point, looked like repairs that would need to occur if

  they were to repair the original helicopter with SIN 4227. Hale noted one exception, though. He

  did not see a repair to the honeycomb section of the belly which he knew was badly damaged.

  However, most of the repairs did not occur because the fuselage of another aircraft was used

  instead. Hale noted the airframe repairs to the helicopter with SIN 4227 would have been very

  expensive, and it was most likely less expensive and faster to fuse the two helicopters together

  and just use the identity of one.

          19.    On January 22, 2019, I received an email from Scott James, Frontline Manager

  Airworthiness, FAA Flight Standards District Office (FSDO) Nashville, TN, regarding

  photographs for the helicopters with serial numbers 4227 and 4421. According to James, these

  photographs represented the evolution of the helicopter with SIN 4227 from its original form

  until it took the airframe of SIN 4421, but the data plates of SIN 4227.

          20.    James stated the photographs were offered to Aaron DeVogul, FAA Aviation

  Safety Inspector (ASI), by Jason Sizemore during a recent inspection of Apple. The photographs

  were put into a power point presentation with 15 slides and were of the original helicopter with

  SIN 4227 being repaired at U.K. Aero. Slides 5 to 14 depicted how the nose section was removed



                                                   11

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 12 of 21 PageID #: 14
   off the helicopter with SIN 4227 and then installed on the fuselage of the helicopter with SIN

   4421. I have reviewed slide 12. It depicts a fuselage with an orange stripe. The orange stripe

   appears the same as a photo of the helicopter with SIN 4421 (slide 6) that was taken of that

   helicopter before it crashed in Lindon, NJ in February 2016.

          21.     The photographs were repmiedly taken off the Apple share drive. In slide 14, the

   data plate of the helicopter with SIN 4421 can be seen temporarily installed on the fuselage of

   the previous helicopter with SIN 4227.

          22.     From on or about February 2019 through May 2019, Harper attempted to have

   Jason Sizemore sign off on the export airworthiness application for the helicopter with SIN 4227;

   however, when Sizemore declined, he was fired. An export ce1iificate of airwmihiness shows

   that an aircraft meets a specific airworthiness standard before being exported to a foreign

   country. My investigation has not revealed what happened to the contemplated sale of the

   helicopter with SIN 4227 to Toto Mangudadatu, but it appears that sale was te1minated based

   upon the facts described below.

                             SIN 4227 Shipped to Southern Rotorcraft in Texas

          23 .    On August 14, 2019, I received a telephone call from Gary Anderson, fo1mer

   General Manager and Director of Maintenance - Apple. Anderson stated he was on-site at Apple

  and the helicopter with SIN 4227 (now including the fuselage of the helicopter with SIN 4421)

  was at the facility. Anderson learned Harper planned to ship the helicopter with SIN 4227 to

  Southern Rotor Craft in Royse City, Texas. Anderson was told by employees at Apple that

  Harper was going into business with Southern Rotor Craft and would use them to inspect the

  aircraft and issue an airwmihiness certificate for the helicopter with SIN 4227.




                                                   12

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 13 of 21 PageID #: 15
          24.     Anderson noted he was concerned Southern Rotorcraft would not know about the

   data plate change or the existence of the original history of the helicopter with SIN 4421 and

   would unknowingly sign off on the now fraudulent aircraft with switched data plates.

          25.     On August 20, 2019, I received a telephone call from Jesus Ochoa, a former Sales

   Representative of Apple, in Bristol, TN. First, Ochoa stated the Bell Jet Ranger with SIN 4227 at

   Apple was actually the fuselage of another Bell Jet Ranger with SIN 4421. He advised before he

   left he learned the helicopter with SIN 4227 was being shipped to Southern Rotorcraft in Royce

   City, Texas. Ochoa was concerned about this because he knew the owners of the facility, Sally

   (LNU) and Reg (LNU), and did not want them implicated in any wrong doing by Harper. Ochoa

   believed Harper was using Southern Rotorcraft to inspect the aircraft and sign off on the

   airwmihiness document, but would not tell them about the data plate swap.

          26.     On or about August 15, 2019, the Bell JetRanger with SIN 4227 was listed for

   sale by Apple on an online sales site located at the following internet address:

   https://www.avbuyer.com/aircraft/helicopter/turbine/bell-helicopters/206b-iii/356446 for

   $695,000. The telephone number to contact for additional infonnation was 423-652-0206. This is

   the telephone number listed on Apple's website (appleheli.com) as the Bristol, Tennessee contact

   infmmation.

          27.     On August 23, 2019, Gary Anderson texted me and advised Leon Fillies a foreign

   worker, employed by Apple, was living in the Apple aircraft hangar at 367 Industrial Dr. Bristol,

   TN 37620.

          28.     On September 7, 2019, Johannes Haiiman, former Apple employee, and

   cooperating source working for Southern Rotorcraft texted me with pictures of the helicopter

   with SIN 4227 arriving in Royse City, TX by flatbed trailer.



                                                   13

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 14 of 21 PageID #: 16
                     The Attempted Sale by Harper of the Fraudulent Helicopter with SIN 4227

           29.         On or about October 1, 2019, in coordination with SA John Witsell, U.S.

   Department of Homeland Security - Homeland Security Investigations (HSI), we initiated an

   undercover operation to attempt to purchase the helicopter with SIN 4227 that Apple was listing

   for sale.

           30.          On October 17, 2019, an undercover agent (UC Agent) spoke by telephone with

   Leon Fillies, an Apple International Inc. sales representative living in Bristol, TN regarding the

   purchase of a Bell 206 BIII JetRanger with SIN 4227. The UC agent initially called 423-652-

   0206, the number listed on the AvBuyer sales listing, but was advised by Fillies to call him back

   at 423-366-4019. In response to the telephone call Fillies sent the UC agent an email with

   attachments consisting of detail sheets for a helicopter with SIN 4227 - Bell 206 BIII Jet Ranger

   and a helicopter with SIN 51485 a Bell LongRanger, which were both adve1iised for sale. Fillies'

   signature line on the email to the UC agent has 423-366-4019 listed as the cell phone number. In

   addition, Fillies noted the MD and CEO copied on the email could address any additional

   questions on the aircraft. The copied email address was that of Richard Harper

   (richard@appleheli.com).

               31.     On October 21, 2019, the UC agent responded by email to Fillies and copied

   Harper. The UC Agent stated his client was interested in the Bell 206 Jet Ranger and asked to

   review several documents including the following: 100 Hour Inspection, Annual Inspection and

   Sign-off, Ce1iificate of Airworthiness, Logbooks, and -Supplemental Type Ce1tificates (STC's)

   which are issued when an applicant has received FAA approval to modify an aircraft from its

   original design.




                                                      14

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 15 of 21 PageID #: 17
           32.      On October 22, 2019, Richard Harper responded by email and stated, "Thank

  you for your inquiry and emails to Leon in our Bristol, TN office." Harper stated the helicopter

  was in the final stage of a full and extensive refurbishment and was currently with a maintenance

  partner company - Southern Rotorcraft in Royse City, TX. In addition, he stated the inspections

  previously inquired about were in the process of being completed. Harper noted in the email the

  helicopter had been previously damaged in transit and repaired at an FAA repair station. Harper

  did not advise the UC Agent that the fuselage of the helicopter was actually the fuselage of the

  helicopter with SIN 4421 and that data plates had been switched.

           33.      On October 29, 2019, Harper emailed a purchase agreement to the UC agent for

  the Bell helicopter with SIN 4227. Harper asked the buyer to sign the agreement and provide a

  10% deposit ($56,500) to a Barclay's bank account in the United Kingdom. Harper is designated

  as the seller of the aircraft.

           34.      From approximately November 1, 2019, through December 2, 2019, emails were

  exchanged between the UC agent, Harper, and Max Harrison, "PA to MD" and HR Manager for

  Apple in the United Kingdom. These emails discussed the status of the inspections, arranging an

  on-site inspection of the helicopter, and signing the purchase agreement.

                                           Airworthiness Inspection

           35.     On November 15, 2019, I received an email from Scott James, FAA Nashville,

  TN regarding an entry into the FAA Designee Management System (DMS) involving the

  helicopter with FAA registration number N817QA and SIN 4227. Federal law authorizes the

  FAA to delegate to a qualified individual or organization the ability to conduct certain activities

  on behalf of the agency. The DMS is a web-based tool designed to standardize the management

  of designees, and tracks and records their activities. In this case, on November 8, 2019, Charles



                                                   15

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 16 of 21 PageID #: 18
   Daniel, an FAA Designated Airworthiness Representative-Technical (DAR-T) requested to

   conduct an airworthiness inspection on a Bell 206 helicopter with SIN 4227. The airworthiness

   inspection was completed on or around November 20, 2019.

            36. , On November 25, 2019, I received an email from James with supporting

   inspection documents used to certify the airworthiness of the helicopter with SIN 4227. James

   reviewed the documents taking into account that the fuselage of the helicopter with SIN 4421

   was used in the repair of the helicopter with SIN 4227, and the helicopter with SIN 4227's data

   plates were then affixed to the fuselage of the helicopter with SIN 4421 (now attached to the

   nose and tail of the helicopter with SIN 4227). He advised that the supporting documents now

   included the following false statements: year of manufacture, aircraft serial number, total

   airframe hours, supplemental type ce1iificates, airworthiness ce1iificate, and logbook records.

           37.    On December 4, 2019, the UC agent emailed HruTison and cc'd the Apple team

   stating the buyer had authorized him to pay a $45,000 deposit and have his pilots conduct the

   necessary on-site inspection of the aircraft.

           38.    On December 5, 2019, Harper responded directly to the UC agent. He accepted

   the $45,000 purchase agreement amount. Further, he attached a new spec sheet. Hai-per stated

   "the main rotor blades have over 3,200 hours remaining where we had listed them at only 2,317

   hours remaining." Harper also noted the annual and all of the inspections had been completed

   and signed off. Harper requested the UC agent to wire transfer $45,000 to a Barclay's bank

   account located at 45 Market Place Wymondham Norfolk NRl 8 OAL United Kingdom.

           39.    On December 11, 2019, the UC agent asked whether Harper would be available

   for a phone call on December 13, 2019, to discuss the down payment and address any questions

  his attorneys may have about the purchase agreement. Harper agreed, and on December 13,



                                                   16

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 17 of 21 PageID #: 19
   2019, in Greeneville, TN a phone call was placed by the UC agent to Harper. As a result of the

   call, Harper agreed to arrange for copies of the books, records, and ce1tificate of airw01thiness to

   be emailed to the UC agent. Harper stated he hoped to have the helicopter sale completed by year

   end.

           40.    On December 13, 2019, Harper emailed Reg Denysschen and Sally with Southern

   Rotorcraft and instructed them to send the prospective buyer (the UC agent) copies of the latest

   airframe and engine books, plus copy of inspection, ce1tificate of airworthiness, AD listing, and

   other documents.

           41.    On December 14, 2019, the UC agent emailed Harper and told him the buyer

  would not allow the down payment until the attorneys review the documents.

           42.    On December 15, 2019, Reg Denysschen emailed 7 documents to the UC agent

  including: (1) N817QA (the FAA registration number for the helicopter with (SIN 4227) service

  bulletins (SB's) and airw01ihiness directives (AD's); (2) ce1iificate of airw01ihiness; (3) engine

  commercial engine bulletins (CEB's) and AD's; (4) log entries and work done; (5) status report;

  (6) supplemental type ce1iificate (STC) list; and (7) weight and balance equipment. The log

  entries included entries that gave the appearance that work had been completed by licensed FAA

  mechanics Gary Anderson and Joshua Sizemore.

           43.    On January 2, 2020, I interviewed Gary Anderson regarding the inspection

  documents obtained by the UC buyer. First, I showed Anderson a packet of information titled

  "Bell 206B3 SIN 4227 Summary of Work Performed." Anderson recognized the document, and

  stated he was the person who typed the information on pages 4 to 9. Anderson stated this was a

  normal business practice when he worked at Apple. Anderson pointed to the words in red ink

  and advised these numbers, dates, etc. were in red ink because they were placeholders and the



                                                   17

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 18 of 21 PageID #: 20
   document was incomplete. He noted the numbers in red were what they knew about the

   helicopter when it was first purchased, from the history of the helicopters associated logs and

   paperwork.

           44.    On pages 6 to 9 of the above-referenced Bell 206B3 SIN 4227 summary of work

   document there are 138 items listed for the aircraft and 17 items for the engine. This listing

   includes, among other things, inspections and other repairs perfo1med on the helicopter with SIN

   4227. On page 9 of the document there is a ce11ification statement that the aircraft has been

   inspected in accordance with the manuals above and is in an airworthy condition. Following that

   statement is Jason Sizemore's name and FAA Airframe and Powerplant (A&P) license number

   (3779386). Also, on page 9 is a statement the aircraft has had an annual inspection performed

   using 14 CFR Part 43 D and BHT-206A/B Series-MM as references and the aircraft is in

   airwmihy condition. Following the statement is Gary Anderson's name and FAA A&P license

   number (38691701A).

           45.    Anderson stated the document was a working document and was not ready to be

   used fo1mally. He stated in the normal course of business he would sign his signature by his

   typed name and A&P number on page 9. He noted this document is used to track and summarize

   everything that has been done to the helicopter. Anderson stated he thought he deleted the

   document when he left the company, but he couldn't recall for sure. He stated the document was

   kept on a shared drive on the company's intranet. Anderson also noted in the log pages that were

   completed for other helicopters he would put the summary information on repair station forms,

   sign the document, and then place it in a packet that would stay with the log books. He said the

   completed packet would not have any red ink. Anderson also advised it was unusual to stop at

   the ground runs for the helicopter as shown on page 9. He stated to receive the airworthiness



                                                   18

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 19 of 21 PageID #: 21
   certificate there should be a record of a flight test, but in this case there was not. Anderson did

   not authorize Harper or anyone else to use his name and his unique A&P license number to

   represent or provide the impression that he had done the items listed in the log book. On the

   contrary, Anderson had objected to signing off on the airworthiness of the helicopter based on

   the data plate switch.

           46.    Also, on January 2, 2020, I interviewed Jason Sizemore. Sizemore recognized the

   documents, and stated it was a working copy used to track and summarize work performed on

   the aircraft. Sizemore stated he did not sign off on the airworthiness of the aircraft with SIN

   4227. Sizemore advised the red ink p01iions of the document with aircraft hours, dates, etc. were

   taken from paperwork that came with the aircraft, but were only placeholders and had not been

   finalized. Sizemore did not authorize Harper or anyone else to use his name and his unique A&P

   license number to represent or provide the impression that he had done the items listed in the log

   book. On the contrary, Sizemore had objected to signing off on the airworthiness of the

   helicopter based on the data plate switch.

           47.    Next, Sizemore advised the original fuselage of the helicopter with SIN 4227 was

   still behind the hanger with missing data plates when he was laid off in May 2019. Fmiher,

   Sizemore stated he and Donnie Cloyd, a former paint employee with Apple, were at Apple when

   the truck can-ying both the fuselage of the helicopter with SIN 4227 and a second fuselage were

   delivered upon repair at U.K. Aero. Sizemore advised this occun-ed a few months after he started

   with Apple which was on or around July 2017. Sizemore was shown pictures of the two

  fuselages and confamed the identity of what became the helicopter N817QA SIN 4227 and a

   second stripped down fuselage taken off the truck. Sizemore noted the stripped fuselage did not

  have any data plates on it. Further, he did not see data plates for the helicopter with SIN 4421.



                                                    19

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 20 of 21 PageID #: 22
           48.    The above events and actions demonstrate Harper attempted to sell the fraudulent

   helicopter with switched data plates. As a result of the switch, a potential buyer would not be

   aware of the previous accident or history to the fuselage of the helicopter with SIN 4421 or the

   unlawful data plate switch.

           49.    Based on the above facts, I have probable cause to believe that Harper has

   committed the target offenses outlined above.

           Respectfully submitted, this 2-2-day of January, 2020.


                                                            ~~                yZ_~~
                                                        Travis R. Wiley
                                                        Special Agent, U.S. Dept. of Transportation
                                                        Office of Inspector General

   Sworn to before me and signed in my presence.



   Date:
                                                        C:¼ thia Richardson Wyrick, t[,.    J             ,

                                                        UNITED STATES M'L\GISTR:'t\TE   ,'
                                                                                        \
                                                                                           JUDGE      ,




                                                   20

Case 2:20-mj-00014-CRW Document 3 Filed 01/22/20 Page 21 of 21 PageID #: 23
